Citation Nr: 1029185	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty training (ADT) from February 
1985 to December 1985 and had a period of active duty from 
December 1990 to April 1991.  He was also on ADT status on July 
15, 1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from January 2006 and June 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in Des 
Moines, Iowa and in St. Paul, Minnesota.  

In June 2010, the Veteran testified at a videoconference hearing 
held before the undersigned Acting Veterans Law Judge.  The 
transcript from that hearing has been associated with the claims 
file and has been reviewed.


FINDING OF FACT

Resolving doubt in the Veteran's favor, a medial meniscal tear of 
his left knee is reasonably shown to have had its onset during a 
period of ADT.  


CONCLUSION OF LAW

The criteria for service connection for medial meniscal tear of 
the left knee have been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).  In view of the complete grant of the 
benefit sought in this case, the Board finds no need for 
additional development or notice.  The Veteran is not prejudiced 
by the Board's appellate review.

Pertinent Statutes and Regulations for Service Connection

The Veteran contends that a left knee disability first became 
manifest during a period of ADT.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Regarding the Veteran's Reserve service, service connection may 
be granted for any disability resulting from disease or injury 
incurred or aggravated in the line of duty while performing 
active duty or ADT.  Service connection may also be granted for 
any disability resulting from an injury in the line of duty while 
performing inactive duty for training (IDT), or for an acute 
myocardial infarction, cardiac arrest or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2009).  

An injury or disease incurred during active military, naval, or 
air service will be deemed to have been incurred in the line of 
duty unless such injury or disease was a result of the person's 
own willful misconduct.  38 U.S.C.A. § 105 (West 2002).

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  To establish status as a veteran 
based upon ADT, a claimant must establish that he is disabled due 
to injury or disease incurred in or aggravated in the line of 
duty during that ADT period.  38 U.S.C.A. §§ 101(2), (24); 38 
C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 470-
71 (1995).  If not, then the claimant does not qualify for any 
presumption of soundness or aggravation as to that period of 
service.  Paulson, supra.  Similarly, the claimant is not 
entitled to the benefit of the legal presumptions pertaining to 
service connection for certain disabilities.  Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

Further, the fact that a claimant may have established status as 
a veteran for purposes of other periods of service (for example, 
the Veteran's period of active duty from December 1990 to April 
1991) does not obviate the need to establish such status for 
purposes of the period of ADT where, as here, the claim for 
benefits is premised on that period of ADT.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has interpreted the 
provisions of 38 U.S.C.A. § 101(24) as meaning that ADT will not 
be considered "active military, naval or air service" unless 
the claimant has previously established service connection for a 
disability incurred in such service.  Id.; Paulson, supra, 
Biggins, supra.

ADT includes full-time duty performed by service members for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
IDT is generally duty (other than full-time duty) performed by 
service members.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  
Annual two-week training is an example of ADT, while weekend 
drills are IDT.  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  

Factual Background and Analysis 

Service personnel records show the Veteran was on ADT status with 
the US Marine Corps Reserves (USMCR) on July 15, 1990.

The Veteran's service treatment records (STRs) show he sought 
emergency treatment on July 15, 1990 for complaints of a torn 
ligament in the left knee.  Examination revealed normal gait and 
full range of motion with no evidence of instability.  The 
clinical assessment was twisted left knee.  There are no records 
of additional follow-up evaluation or clinical findings to 
suggest that this episode constituted a chronic knee disorder or 
that provide a basis for such a diagnosis.  

During a December 1990 annual examination, clinical evaluation of 
all major body systems, to include the lower extremities, was 
within normal limits.  Although the Veteran was given the 
opportunity to identify any history or symptoms associated with 
the previous left knee injury, he reported no pertinent 
complaints at that time and specifically denied a history of 
"trick"/locked knee, swollen or painful joints, as well as any 
bone, joint or other deformity.  In fact, he specifically noted 
"no significant problems".  

At his separation physical examination in March 1991, the Veteran 
gave a history of sharp pain in his kneecap when running.  
However the examining physician provided no further summary or 
elaboration, and there was no diagnosis of a chronic knee 
disorder.  

The claims folder is devoid of any treatment records or other 
medical documents pertaining to the Veteran's claimed left knee 
disorder until a May 2007 VA examination report.  According to 
that document, the examiner indicated that he had reviewed the 
Veteran's claims file and electronic record and had taken a 
detailed history of the Veteran's military service (including the 
left knee injury in July 1990) and of his complaints of left knee 
pain at separation in March 1991.  The examiner noted that there 
were no post-service civilian records related to the left knee 
complaints and that the Veteran was currently unemployed but had 
been previously employed as a satellite TV installer in the past.  
Radiological findings were negative.  The clinical impression was 
left knee strain, treated and resolved.  The examiner concluded 
that the Veteran's left knee pain was less likely than not 
secondary to accident, illness or injury during active duty or 
ADT.  Rather, the examiner believed that the Veteran's left knee 
condition was more likely than not secondary to the effects of 
occupation and age-related changes.  

Also of record are MRI findings of the left knee in October 2007, 
consistent with a large horizontal tear involving the posterior 
horn of the medial meniscus extending to the inferior articular 
surface.  Accompanying this report is a January 2008 medical 
opinion, from a private physician, concluding that these findings 
suggest a chronic injury that could have occurred during the 
Veteran's active drilling in 1990.  The Board finds that this 
medical opinion is considerably weakened by the fact that it is 
somewhat cursory and that no rationale for the opinion was 
provided.  At best, the opining physician does little more than 
indicate the possibility that the Veteran's left knee disorder is 
related to service.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature cannot 
support a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Consequently, this private medical 
opinion, while not discounted entirely, is entitled to less 
weight.

The Veteran submitted a second opinion from a different physician 
dated in May 2008.  At that time he reported the onset of left 
knee pain in May 2007, while walking up and down a steep roof 
installing statellite television.  He denied any recent injury or 
trauma, but did give a history of previous left knee injury 17 
years prior while in the military.  An X-ray showed slight 
narrowing of the medial compartment of the left knee.  The 
examiner also reviewed the MRI findings of the horizontal tear 
involving the posterior portion of the meniscus.  The clinical 
impression was left knee patellofemoral syndrome and medial 
meniscal tear.  The examiner concluded that, based on history and 
physical examination, the patellofemoral syndrome was more likely 
related to the climbing sideways that the Veteran did as part of 
his employment as a satellite installer.  However, the examiner 
also believed that the Veteran's torn meniscus was the type 
illustrative of the type of injury that the Veteran had sustained 
in the military-including in particular his twisting injury in 
the Marine Reserves.  

In determining whether service connection is warranted for 
disease or disability, VA must settle on whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The initial 
treatment that the Veteran received for left knee twisting injury 
on July 15, 1990 falls within his period of ADT, according to 
service personnel records which explicitly identify the period of 
service in question as active duty.  

However, there is inconsistent evidence as to whether the 
Veteran's current left knee disability had its onset during that 
period of ADT.  Of record are contradictory medical opinions.  
The May 2007 VA examiner maintains that the Veteran's current 
left knee disability is not related to the injury in July 1990, 
whereas the Veteran's private physician in May 2008 concluded 
otherwise.  In this regard the Board notes that the professional 
qualifications of the medical providers are equal.  The Board 
also points out that neither medical provider cited to medical 
literature to support their conclusion or to reject any opposing 
conclusion.  Under the circumstances of this particular case, the 
Board finds that, at the very least, the evidence is in 
approximate balance, with no sound basis for choosing one medical 
opinion over the other.  

After careful review of the evidence of record, and in light of 
the conflicting medical opinions discussed above, the Board finds 
that there is at least an approximate balance of positive and 
negative evidence on the question of service connection for left 
medial meniscal tear.  While the left knee disability was not 
diagnosed until many years after service, the Board is satisfied 
that it cannot be clearly dissociated from the injury sustained 
during his period of ADT.  Moreover, there is no evidence of 
record, which suggests the left medial meniscal tear was 
otherwise incurred.

Resolving all reasonable doubt in his favor, there is sufficient 
evidence showing that the Veteran's left knee disability, 
diagnosed as medial meniscal tear was incurred during his ADT 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






(CONTINUED ON NEXT PAGE)

ORDER

Service connection for medial meniscal tear of the left knee is 
granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


